Case 6:18-mj-00236-MK Document 52 Filed 05/22/19 Page 1 of 8

US Bistehd Comet of Oregon

Und te Ste > Case. ne. bil Vy -236 “KE
ZA) Citta > Mako, uo pier dep RCeLy,
aad A reg (ele ry eleney hears,

/ hve heen olenied hess dase, et Counsel 2s tha
Se eth Ata ant CF wi pes ce al| pcetas eoorks ,
Pate vy Cooper 192 LE02an F798, S66 US 156
Pishh ty coer with conrrsl ang Hee bebre #7
ddewing the triel, Cecles uv. US U7 LEDZD £92, 925 YS FS
Right te notice, hears , ea rure,t posc & bejins- precshered
ts meatel hocpi tol Foon Cisco, Uvdek v. Jones 55 LEON
S52, 445 us 480 My counsel Circe Cadhetg wer
Yfpe! ated Aaril (2, but Cmenediobel, he) eee A lesence
and CALS cae 4. CAS. bathe, than sor whan AVY
satel fi harm, horture, Mestre yasge be he lewl ae Lfectant
Pe Teach Tartare (mn cos toda, she claimed to hare Camlly
—_ awaleae Ae go she Bavtl a! vot ee jre_on thee
weed, Che was aver Spat. Pucbarc number lout did
woe call (iy once aba She Gilad fy arecsod uy Coerlinbe
Reames She. ath Denton) C2 Bee oige-re bud Geld &
ty be aclian nepandiry the alle ga fates of pee es erty kg
chur. l as bury eos nat, ce cpa ce! eee eee
rps, ang beablags. Her acsistuad fle! pre shen crept) vais}
Ne Apel (@ ard she Ld bed: pal, 6 Aet Me A hour Pers a
hole beck ber, when 1 recebee [6 fours, and che
wa le eol eat witout Cirdsiing OUT Conug ay Lis iting sears -
all: L 4ld fer / neteed vuln bed 4, prac lt ben
bn edacs i is tom peter hearfog, hia Sof pee nitp
Lhe Ce than Cn. fs peel, pad L Ale Ayer aleeah,
emalled Linnea ber ascotad he F8t perran lish
CON talalng lOtpsychiatarbs, psychs, ere. Lisa Bete, by
seWu, Panne rede Gro ne Seda eda bid- she N\A pa tled
ewoled be, noc teole achin. The uxt hey j called)
Case 6:18-mj-00236-MK Document 52 Filed 05/22/19 Page 2 of 8

hee +t addhesr belay coos, Avie rudteas Cae ,
4, pee, eee 4. Wing, lax prtlicten’ (Longa | teal ee,
Phen ie orulcerebl perso ~ Bienes Ge thee Were come Hing
det anatet d me. _| called Loe at FPO's & pepord- eee
Chose. fnren reported | chonld to tent? AAD p16 A
Leica pratt, epnails , Loci ites AS Lyra LAS handling
offer pesrles c0ror Sette Fotar, emer Fry, ally
Wallace bas be SGee pre be, acpestectt., eprai\ng-
Lick tec holy, 1)0 Spe Ceer eae Jett qt
G ema, gad spol hs Lines, fspuenic 12 SOON 2 ew ra
clair, che AA hace ferri'sct8. tt a/ee b- 4 Faber,
ler he Glo hee lb omte being frexfret tpn cll, aS /
clarmec! Cnn Ee eeel A All pare yo be leave wo ile merle,
locVsler oe. rool RL o¢ 13 \ caNlee) wy p fohe

laves breebeo denn Po Maahiaey ‘ae Slee, pulls | rmedicchelLy
co Nea Loavea 4 bes ined buoving may Geiny bs oa
ued hnee! vs cate dea. fo was Be? pee. yee lee eee /
Ald Ham ot deas vark experfrre fo ms type at pare,
hed Dorie vi! phe. Le Lene. bvnnneg [bere g Petacust Le
and Dire floraed Uke d 2 baz, Jedlec bile habe at
Frestnvng bate ms to pe ot CACh oe tee ae ph dle
TL ae ee ee ee
Lc Se cho weet sheen UE. atts ag alas F nF
4M s€ gue! NVALS eure are ee tall [6 Lrowx—~r A bbe:
her: Jha. also Vane GMs as Lact de bo Lilet ote
me pot /talog e bai hearing pover te doing eatin
Ave) pluses pore aot Vee ben hang? se. opel
QA [Va5 rd alee: Lr4s Pind Parasia we? ee ee,
fac aS bess sleptag” A bel fears, Bight Lede
Mag all, debeore She. ales Livo# ye yo
Ca ey ie ie Dy ee
thet (r corremally kl April fate (3% uth

v

ond co did yon, Cerdss 1 ALP Linen ies AA
Case 6:18-mj-00236-MK Document52 Filed 05/22/19 Page 3 of 8

fag hae Auld jars Kelly WiANlace ales | loo’
god Soniye Aoril (4 ceo ding, ine eaten,
James, Soft, both gar eee ec chert bhe.
oUetthenFe a bent Be Are,

Man, ye Sotf, mee James, Ells Spade: bee ported
ae a Ha ebree! Z Lhe Lixo Habeas Corpos beat ious
nag hae pea re Ly thats: iL Ap 2xiebttr ware.

| whe seas Lice a Cee qe pee Fs Pere

arrest abnces pee ae Bon Mod 18,
fs Li fas, bofce the [May l featrg, Aodart’

ee TE
ai feet a bocven'¢ pleves ged Orbs OA Ae phchef,
incleding Lnottig Le ae: ec picleace i counre | aoe joe Ls o é

hee lhe cor ps thal sist akere. at Seatac borbure
in Eos / atc. ees ter

Dering thas bine l Alga flo Lee, Paid pee seta),
Pra liePouwr pices boy nee for aleornuns ho brbn 5,
Dee fo CNS OCL nagucte l bet. [ Secor by [SLAY
eer; tence sporlrs. Le.) boing ote letuec/) fees Ae
M14 ove bytes fae olelet in At BOEe et Megee, ae

May 1° Lisa deatel! hart, cbaub ma raedital necate,
pol bein pcovihet fall adeercial Atratina hearings EE,
was ep reser be? elbect nels dae cele’ Gall ee acres ate
On May bet Sachse Werbebe grbead yg atemeg fo rvibe
Phe yal a [ober 07 ny geen! PDE | she hf
has fot heat. LZ. Sach (her ta faialel be ae
argo as ( Urote Sharir, Seater, otbay sia- 10°
hile s phic, C4A be subpoera A, We oben. 2 rr Bae f hod
Spo lee 4 She jole, behy Are cocra at fotos all
edi cal bets, toed, and) ensms, T com ye
muy Co rhibig A in cling erops4clo bstcal and
Plictonts Wo Torel: Torture, W5Ak ESP target ingy.
Lisa derpite needs fe preface Firth ampetercy
Case 6:18-mj-00236-MK Document 52 Filed 05/22/19 Page 4 of 8

hearing alta pode speak bo Fachs cy ras er eee oF
Ine-_ once tron Maa en (Maas (T. Whrtead! che rant
Wirged phe ceemdd te he sarge atatu far pie apes
had thle gp og [nA trwt dantcer [ies pet ee Cocclak +e
Cy enercte He Ly cesrien of fhe Viel of Y Y yatetle
pravvled fo pre LAS ees Mo [. acne met ne
ee the Dork tole. Na Sra, bapa te Shade
ane visiting oe SO fete: l LL/ pe i pscetes! SE
a. is b a'et- har she didnt Come Ai + Y-2— 9 x
Wrecked wal bing Lu Mi cr oO fe beep CSA. aod
ae a 2 (eee Ria dha then bit aeee ie physician
ex pares, che albewnehed Be tebe pele ote! bylre
her onru nts twecled sae J be Kpertor sts CAS 9 —
Laan perth fhe bp ples a pr CSR, fe ANS ES,
Oc thee peste! be. pacliton, [ele nae) Cov hae: Shee
had fod retdech net press? a dereéeeens bs Wag L 0, wail
L could wot Peer ont ezhet worl sled acasryaliced
0A may case. All, bertesd ler om Wf ES
Cemolen Ane, ie was not heluarg ht af gh piel ya
Mit Phebe, She pole fo penec Leite rer Like Seth Fibs;
She Ady & sftab A beter Kreg aun VY) uclill Maz C2,
tints st berad & Okie loathe. 2-4 GA VST BSP eX: eo
Be #825 an love bad he cotd nmbdo th &, He
Moy 1S heatag ee ty Legacy epee opie We
Mag (Sh bh py chance bh be LIL, exmlerbed
bay tar encour tr Wikre Mire) Combryl. She assem cordarldd
Pe. UT Posy LAD pie pe pacls furs Pe ea bol expert. |
D, Seth Fach bre piven pes’) Te Plo oad bs LAG
ovilrebe (ro. Ma lnhenk tras fe Cee (baer!
fro prec te | rose, ste) mas Cul eed L cons yo OCF
Phe US DS LAWas tg lng bs COLET Uy, neluding,
aq pralefag me Sh oi MWS BSP, anh con
iclecpeie TalGlaee oa) ee tele
Case 6:18-mj-00236-MK Document 52 Filed 05/22/19 Page 5of8

; sttalZ Ls gover lp hr pryalle « : TBI, tostde
rae ee as pobbnphnean, S92 te US adhe rau
aa! Lote eee tee, 2 ea tobe d pore nade
Ms Gta (Nes '¢ have agree & bt fhe ler afar airy
Ay We eee fis abe, c ceragls Le bbiotel,
ro tea g “re ee bck, A Bere (As, eet, ch bes’
nleperkenL Meher, Lidbecs b5 atacty y-9 all japon toate i)
a bare, eke. Dr Robt Daca, AG St MGA-AD tonde.
k Vigree) Leen peolean dt Phe- necpepbuncte fryeahs,
and) oak a PALSA Gouri heact’ ey S42 fH 4
en ra phere C14 ort secart, Sa Mba es, Miareed
PP, = Ll hide’ Fake pa ardcown atter ot ry
Thott eras! Diss bites. ee err, Leena ree. Ils ae 6
fred thee! tn LL teleb a dcte, MSIF ESE [pauag Voices
beams Mads Pas, hea, rob eee Sevadna,
cleclrarkeall, rape) ete. hud che didnt Le achion
ole ore Wanraed ab ore porate Seepoty) dy patee. hem
raed Fear br her a lasts pa depile” pep har
EV pping Pee Ps pamg Al Abid, hart ANNE ESL
a eee GA a $ orzo k Eee

Mr YA is targets $ ae He naen 5 ae LC [,
beetithen | Phang bd abot merbintry, He FBLe
one of horny ee de A Cus 3 4 #f réaéso

Oe Te Pr, She 5: ahd ee fF Warous me lathe hacseper/
eG Cuba" IF she. wer ee es

qr Lif ti hig bey
che wold f receded my Heoghdr te dell be thar.
Thi pee if witen Pirated bos a le ct ate ” The public
LS ee erlindds US Par, milter conbelledt) (be bade
wt th laden Fespes erie This ee whey ha wor (10F
bw SS fet thecal rot be c trased iS eee aus vn-7 teens
Shewid rs KC be talevred! ts pick aid ahovwe. ned eet aS
it 4. prevent ane n cay Lak. romsaktbin Lire on belay Spo len

Abowd a + ww earns ye Yeala ef Jaen ogy VAC -
Case 6:18-mj-00236-MK Document52 Filed 05/22/19 Page 6 of 8

ae cet Mae Lonrwl tell eek ke SL vay croft es ve
gece ard Stang Fe ding ab [ik ee, l CaN oak, sn
wth fre Ne Se rel dresle , ae albenodr neg any Aaah
pecenallg Maat fs bone Lace Deir ee Astle,
pring barns the preci feple ot M1 |ther LArd Conta |
SUS /T LSL, CVP- abures fp Deenrer é ce muy flor, see

US v. (uereero 675 MO)
‘A competenca hean-y iz prare._aikelie f a os degied or
poe lawrars heanry howihy stony Lebel ngtr AV one ran Armdyiol

ti

pack of one. err prdaenl f FOCES fig. at A ee fics cet TS «s*

ae behaler le Pate Peed welt an a foraey al, ae
2A _y9 belulf o + pcr ding weld ee. of sone eS ee
pk treating ws de pal a oye eee Roster, eee batt
cater : heal theare, polectian, nothing 416 ae

[4 che wes taco bite whith wnt anv prey les al. fear, |
taule ve bean Pe eee be wey alin Borde CL, po tectinn
Rte sb ant Led), mea. heer, LLI Ee aud __wmore,

She trialed leptat, taoecciah UA an ous ht ites aes "pst ola hor Z
Ws Neca! anes ae Wace hee Mees tal, eee thes ies
dats ab tile compebre heamny such et by flig bar

: o
Wey trvel, mony be S70 PLestes Contlte eters re por

eke.

Fis A hae oh paces alloioris reaeeees oe a te atic!
by my OA oe dene awe) We e “perks bn tebeet ve a (Leeo)
te Lawes Wc ule Mrece matters Ci crete = cold Sern, puck
ot Sie fear el provess; one Agee Cul, detervces!
ts are tek Yoo sad Bayes TAN, eve lene \ negudne
Te cart ke do Ma La Woring ‘ Cy hue Lots S
noo cle Shousld) (ge suppressed ave) L_ sheeted lee eiruebed
b, Oe Pere Brogain MB, Oc. Glin Pears MO, Ror Unger LOiy
Dr Sette Facdeer PhD, De. Peme © Dake Prd, Oe tay
Cerridr 0549, On Tobe, Waban PD, Cod Weechr nA,
Case 6:18-mj-00236-MK Document52 Filed 05/22/19 Page 7 of 8

De. de eetes Fee PAD Dn C eeiren aa PAD PEE HP,
bp Cotecre, On Cree £ Jaclein, Robrblrh tebe,

MNV'5 olW/) yori vote chi'regrach- geal a . [
qn agai f in Pe Lis, Se sedans pra andy '¢.
Creare atposune, A Seti fer re. Radial Marr b yh
fozer [oker, Jlenaider Mashines, ty a tena Mbeddr

of pare bern ttt ey ee! pee! a ao ( Le = i
Yoreld fie peccere! neswralsys aud are Tur 7
aioe Se ae TE ee oe ee ~~ VO ped fi Pl frp ped ky.
fol Dot MD. trsg other crcorcJexperty on pay (1OCN cH,

f chal) Be released aac, ceuvhe z a hue, ae tim Meron
auc 5ef mecca! Ce Kfws aa ey ely hile LIP
pel lf Pat oe foe: Me oe carr he aber, ad ‘Ee Peas Lan
§ peadhs nw.

Dore. A (Aw ae Abie Biche antes eee he

pe placement aver he jake vee be} neacl, Uo hays of
wns bie Pe b 50 Airy thre se €XK4AMC aie aes
epe She ale A) ww lnewble PeTan above, OWS \2U,100
ie conyoelenty hearing vial vi be eee lad da accemmarthale
Me tn building ae ee” and obtarniny Sh he re ceca ke.
HE PERE ag We. tan Comteomertlalle. jeeerediotel, Als a

ile abe head ng cet Ld, Geto Lrs ae pocetend
Be cnbine. phic Ke pecesrerg, Ve Or. etl Pacha
pecan ee ey
Deed, ee ee uw
Bianes , farmer Fra, Rell Lixllace, Dense Birch 2h,
ae) g cand Father, Viola 0, Vane. Ps rher Dr Dohpete
Vurcan, Wa, ri Pamcary iD, Yim GaXby bern SO, et. .
Palas chica aractsr, Repralsntak na ees eat we

fe Sat, will am absolalel, pre vee Ade— Bice ey x ee
othex As el pee, conbirr a plisAt, Aha t- [ta po &-

Yonge r ate orklle LL dane eile, ies
forte

Case 6:18-mj-00236-MK Document 52 Filed 05/22/19 Page 8 of 8

% 3790;
aNis dais “Pee qo p
cidicens puled iAcampetest 4 hereleared +.
dreatrent Fa- exaryale, b4 their oun clebe-s,

Oregon ce
*K Oregor a“ lows

Fhe commue ty te G

ee wif Sond Pre Ae boost rol Tia tex ahhoksd

A chauee te pe nee os Lf 6 ter, pepork Bee =

totter desote hi. £1 Cachig Aw end
paving very Aarons - Shing.s

ve Sas fee Zt Lhe

@ chance. ie Cte. fitat! 2 grb _ ee os “Fels hike
Thés wat Sugroved! + bo fea ONe the! as Affe

Voit 9 MSH remote view JES htan scans aa, pobsta as peed radbyts

Dadl! Ly Suh pocna/ as pao fer clessbrd

S/ié I 1 ‘ eles held O74, the a Que Nand

fsa bbb. fare, etime Vid. oe Ano tents.
Yor be Lerfernil ble!

Spring field Ole 772477

bem .
bed nee aed Aaa te
Temps Weg por. LOM

Drvshe cr Ou aa, Coy

[1 braun and lock, inededs hae eothen Ware, nakriahe® cor bad,
[deal me Gut! pr ar Pectin etnntal g othe aa of V/A
pee heanrg, [AA ree, 9 otharmie po [eabsrrlan,

Seth Fall beatles Me wet. Are. Prey ing Zs Ap coved /-
the Cy athe eee angeerg b ALCOAD 55 br 4 Ervacee)
a fie fs comer Wy fr5 adae ba Phe Gol? 4S Lad
pr li tars , aac! bicpod: hee ent gored Ag renl gare /-
tonne) cans! pes scar ~ \ ave po merhlilhes s,
Cynthia lor covered) os me ha baw eee ee ten lI Pha
Therefore, ( nek yneed the ee 0 9~% f eral Comey, front
tented Aiceess er edly
Ri alken pond [BUCO AIH led artes
hepa, nu ives pak pn ee an iayuced Praca the option ot
cornmeniba Aven mer faa naar US P39 cork led eS hee
te canllivke of inberest ond shure by He US Dod, one the
chalkvbe. doet pot Nie Lr Mae ot a OA 2 Onl test aS
Oroonnc v. Donaldson SCOTUS cace \aw Yes 4 Pr96 +s

Gown CRA A morkally A prargn 4, be come, lhe)
